Citation Nr: 1759287	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for left total knee arthroplasty associated with chondromalacia, left knee, with degenerative arthritis.

2.  Entitlement to a compensable disability evaluation for fracture of the right fifth finger.  

3.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 
5.  Entitlement to special monthly compensation (SMC) beyond the period from April 14, 2014 to June 1, 2015.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served from February 1982 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan; as well as from December 2015 and March 2016 rating decisions by the VA Evidence Intake Center in Newnan, Georgia.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2000.  A transcript of that hearing has been associated with the claims file.  The Board finds that the VLJ satisfied the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked, as set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This case was most recently before the Board in May 2014.  The Veteran filed a substantive appeal with respect to the issues of entitlement to higher disability evaluations for left total knee arthroplasty and fracture of the right fifth finger, entitlement to a TDIU, as well as entitlement to a SMC beyond the period from April 14, 2014, to June 1, 2015, in a November 2016 substantive appeal.  
The case is again before the Board for appellate consideration.  

The Board acknowledges that its previous remand also addressed the issue of entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).  However, a July 2015 rating decision granted entitlement to service connection for borderline personality disorder.  Although the Veteran disagreed with the initial evaluation assigned to the disability, a statement of the case was issued in August 2016, and the Veteran did not file a substantive appeal within 60 days.  As such, this issue is not before the Board.  

The issues of entitlement to increased ratings for left total knee arthroplasty and fracture of the right fifth finger, entitlement to a TDIU, as well as entitlement to SMC beyond the period from April 14, 2014 to June 1, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 5, 2000, the Veteran's non-compensable service-connected disabilities were not of such character as to clearly interfere with normal employability.

2.  For the period beginning December 5, 2000, there is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities, as the Veteran is in receipt of a compensable rating. 



CONCLUSIONS OF LAW

1.  For the period prior to December 5, 2000, the criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2017).

2.  There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period on and after December 5, 2000.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that any notice was not provided before the initial unfavorable adjudication of the claim, the Veteran had a meaningful opportunity after the notice was sent to participate in the processing of her claim and the AOJ readjudicated the claim in several subsequent supplemental statements of the case.  

The Board finds that VA has fully satisfied the duty to assist, to include obtaining treatment records and providing the Veteran with adequate VA examinations.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Here, the Veteran seeks a 10 percent rating for multiple non-compensable service-connected disabilities prior to May 31, 2007, pursuant to 38 C.F.R. § 3.324.  

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Here, the Veteran's claim was filed in February 1998 and adjudicated in the December 1998 rating decision on appeal.  At that time, she was service connected for two disabilities: chondromalacia, left knee, with degenerative arthritis (rated as noncompensable) and fracture of the right fifth finger (also rated as noncompensable).  The post-service treatment records during this period do not reflect that the Veteran's noncompensable service-connected disabilities (left knee chondromalacia and right fifth finger fracture) interfered with her employability.  A November 1998 VA examination indicated that the left knee examination was normal looking and without any swelling or deformity.  Although the Veteran complained of tenderness on palpation over the patellae, ligaments were stable on both sides and the range of motion was zero to 125 degrees.  X-rays of the left knee appeared normal.  Employment and medical records indicated that the Veteran could not work due to right shoulder strain and right hip contusion which were sustained after slipping on salad dressing at her place of employment in February 1998.  Although the Veteran missed time from work due to nonservice-connected disabilities during this period, nowhere is it indicated that her service-connected left knee chondromalacia and right fifth finger fracture alone interfered with employability.  To the contrary, in correspondence dated in October 1998, the Veteran asserted that she was unable to work due to a number of additional nonservice-connected disabilities, such as disabilities of the back, hip joints, and shoulders.  Therefore, the Board denies a 10 percent rating prior to December 5, 2000, because her noncompensable service-connected disabilities did not interfere with her employability.

The Board also concludes that the Veteran is not entitled to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period on and after December 5, 2000.  The provisions of 38 C.F.R. § 3.324  are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324  is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993).  In this regard, a July 2015 rating decision awarded entitlement to service connection for borderline personality disorder and assigned a 70 percent disability evaluation effective December 5, 2000.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324  is rendered moot for the period on and after December 5, 2000.  Accordingly, the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to May 31, 2007, is denied.



REMAND

The Veteran also seeks entitlement to higher disability evaluations for left total knee arthroplasty and fracture of the right fifth finger, entitlement to a TDIU, as well as entitlement to a SMC beyond the period from April 14, 2014 to June 1, 2015.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

The record reflects that the Veteran graduated college with two bachelor's degrees and is certified as a pharmacy technician and MOS 91B combat medic.  

The Veteran's attorney hired a private vocational consultant, who authored a "VA Disability Review" in August 2017.  This August 2017 report concluded that the Veteran was "totally and permanently" precluded from performing work at a substantial, gainful level due to the severity of her service-connected borderline personality disorder, left total knee arthroplasty, and fracture of the right fifth finger, and that the record supported this finding as far back as her initial claim of entitlement to a TDIU.  Specifically, the private vocational consultant opined that "the combination of her physical pain and emotional instability would render her unable to maintain a work schedule for even simple unskilled work."  The Board notes, however, that this August 2017 report failed to discuss the Veteran's educational history and cited information from past VA examination reports out of context.  For instance, the private vocational consultant cited a December 2002 VA examination report for the Veteran's subjective complaints as well as the VA examiner's inability to assess any functional impairment and/or industrial impairment; however, the consultant failed to indicate that the VA examiner's inability to assess these impairments was due to the Veteran's subjective complaints being inconsistent with the objective findings upon examination.  

By contrast, the Veteran's most recent VA examinations of record do not indicate that she is totally and permanently precluded from obtaining gainful employment due to service-connected disabilities.  Rather, her most recent VA mental disorders examination concluded that her psychiatric diagnosis resulted in merely occupational and social impairment with reduced reliability and productivity.  Her most recent VA knee examination concluded that she was unable to complete household chores such as vacuuming and laundering (due to her difficulty with using stairs and her inability to lift greater than 5 pounds without an increase in knee swelling) and that she had to pace herself while cooking.  Her most recent VA hand and fingers examination concluded that she had difficulty writing and typing due to pain, and that her fine manipulation of the right hand was not good.  

This suggests that the Veteran's service-connected disabilities have worsened since her most recent VA examinations.  See 38 C.F.R. § 3.159(c)(4)(i) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  Additionally, the medical evidence of record is absent a VA opinion as to the functional impairment of the Veteran's service-connected disabilities in aggregate on her employability.  Further, the medical evidence of record is absent an opinion as to the effect of the Veteran's educational and occupational history on her ability to obtain or maintain substantially gainful employment in light of her service-connected disabilities in the aggregate.  In light of these ambiguities, the Board is of the opinion that a VA examination would be probative in ascertaining the functional impairment of the Veteran's service-connected disabilities in the aggregate and the effect of these disabilities on her employability with consideration of her educational and occupational history.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  In providing the requested opinion, the VA examiner should address the August 2017 "VA Disability Review" authored by the private vocational consultant.  

The Board also finds that the increased rating claims as well as the SMC claim are intertwined, as information obtained in the requested VA examination would be relevant to the adjudication of these claims, and must be remanded together with the TDIU claim.  As such, a decision by the Board on the intertwined claims would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA medical examination(s) by an appropriate professional with regard to her claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder must be reviewed by the examiner.  

The examiner is asked to interview the Veteran as to her employment and education history.  

Based on the examination and review of the record, the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include borderline personality disorder, left total knee arthroplasty, and fracture of the right fifth finger.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must also provide an opinion from a medical perspective on the impact of functional impairment due to the Veteran's service-connected disabilities in the aggregate on the Veteran's ability to maintain substantially gainful employment given her level of education and occupational history.

The examiner is further requested to reconcile his/her opinion with the August 2017 "VA Disability Review" by the private vocational consultant indicating that the Veteran is "totally and permanently" precluded from performing work at a substantial, gainful level due to the severity of her service-connected disabilities.  

A complete rationale must be provided for each opinion proffered.  If an examiner determines that he/she cannot provide an opinion requested without resorting to speculation, then the examiner should explain the inability to provide the opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Furthermore, the examiner is asked to comment as to whether the Veteran's subjective complaints are congruent with the objective manifestations of her service-connected disabilities found on examination.  

2. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, then issue an appropriate supplemental statement of the case and provide the Veteran and her attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


